

Exhibit 10.1




























HOLOGIC, INC.
DEFERRED EQUITY PLAN


ADOPTED EFFECTIVE SEPTEMBER 17, 2015











    
1



--------------------------------------------------------------------------------





ARTICLE 1
Nature and Purpose of Plan


1.1    Nature. This document, the Hologic, Inc. Deferred Equity Plan, became
effective upon its adoption by the Committee on September 17, 2015 (the
“Effective Date”). The Plan has been adopted by the Committee pursuant to the
authority granted to the Committee under the EIP and is subject in all respects
to the terms and conditions of the EIP.  The Plan is intended to be a
nonqualified deferred compensation plan within the meaning of Code Section 409A,
to be construed and administered in accordance with the Section 409A Standards.


1.2    Purpose. The purpose of the Plan is to provide Eligible Participants with
an opportunity to defer taxation of all or a portion of their Eligible Equity
Awards and to accumulate Company stock in a tax-efficient manner.


1.3 Unfunded Plan. This plan is an unfunded top-hat plan maintained primarily to
provide deferred compensation benefits for a “select group of management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.


ARTICLE 2
Definitions


2.1    Definitions. As used in the Plan, the following words and phrases, when
capitalized, have the following meanings:


(a)    “Account” means, with respect to a Participant, a bookkeeping account
established for the Participant pursuant to Article 3 as a Deferred DSU Account.


(b)    “Affiliate” means (1) any corporation that is a member of a controlled
group of corporations (as defined in Code section 414(b)) of which the Company
is also a member, (2) any trade or business, whether or not incorporated, that
is under common control (as defined in Code section 414(c)) with the Company,
(3) any trade or business that is a member of an affiliated service group (as
defined in Code section 414(m)) of which the Company is also a member, or (4) to
the extent required by regulations issued under Code section 414(o), any other
organization. The term “Affiliate,” however, does not include any corporation or
unincorporated

    
2



--------------------------------------------------------------------------------



trade or business prior to the date on which that corporation, trade, or
business satisfies the affiliation or control tests of (1), (2), (3), or (4)
above.


(c)    “Beneficiary” means the person or persons designated pursuant to Section
5.3 to receive benefits under the Plan in the event of a Participant’s death.


(d)    “Board of Directors” means the Board of Directors of the Company.


(e)    “Cash Compensation” means, with respect to an Eligible Participant for a
Plan Year, compensation payable to the Eligible Participant by the Company or
any of its Affiliates for the Plan Year in the form of cash.


(f)    “Change of Control" shall have the meaning assigned to such term in the
EIP, provided that such transaction must also constitute a “change in control
event” as defined in Treasury Regulation Section §1.409A-3(i)(5), to the extent
required by the Section 409A Standards.


(g)    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. Reference to a particular section of the Code includes reference to any
regulations issued by the Department of Treasury under that section and any
notices and other releases issued by the Internal Revenue Service interpreting
or implementing that section.


(h)    “Committee” means the Compensation Committee of the Board of Directors.


(i)
“Company” means Hologic, Inc.



(j)    “Company Stock” means common stock of the Company.


(k)    “Deferred DSU Account” means, with respect to a Participant, the Account
established for the Participant pursuant to Section 4.5.


(l)    “Deferred DSUs” means Eligible Equity Awards that are deferred in
accordance with Section 4 and then are settled and distributed to a Participant
in shares of Company Stock in accordance with Article 5.


(m)    “Director” means a member of the Board of Directors.

    
3



--------------------------------------------------------------------------------





(n)    “EIP” means the Hologic, Inc. Amended and Restated 2008 Equity Incentive
Plan, as it may be amended from time to time, and any successor to that plan.


(o) “Eligible Equity Awards” means, with respect to an Eligible Participant for
a Plan Year, restricted stock units and performance stock units granted under
the EIP, or portions of such awards, with a vesting date or dates that occur on
or after November 1, 2016. Options to purchase the Company’s common stock are
not eligible for deferral under the Plan.


(p) “Eligible Participant” means any (x) Director who is not an employee of the
Company or any of its Affiliates or if so determined by the Board of Directors
or (y) any employee of the Company or any of its Affiliates who is a designated
member of the Company’s Executive Leadership Team, Division President, Corporate
Vice President or is otherwise designated as an eligible participant by the
Board of Directors or the Committee.


(q)  “Participant” means an Eligible Participant who becomes a participant in
the Plan pursuant to Section 3.1 and has not ceased to be a Participant pursuant
to Section 3.2.


(r)   “Payment Event” means, with respect to Deferred DSUs, the earliest of (1)
a Participant’s Separation from Service, plus, if applicable, a specified number
of years following such separation as set forth on the Participant’s governing
election form, (2) the Participant’s death and (3) a Change of Control.


(s) “Permissible Trading Day” means a day that satisfies each of the following
requirements: (1) the Nasdaq Global Market is open for trading on that day; (2)
the Participant is permitted to sell shares of Company Stock on that day without
incurring liability under Section 16(b) of the Securities Exchange Act of 1934,
as amended; (3) the Participant is either (a) not in possession of material
non-public information that would make it illegal to sell shares of Company
Stock on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable; (4)
under the Company’s Insider Trading Policy, the Participant is permitted to sell
shares of Company Stock on that day; and (5) the Participant is not prohibited
from selling shares of Company Stock on that day by a written agreement between
the Participant and the Company or a third party.


(t) “Plan” means this Hologic, Inc. Deferred Equity Plan, as amended from time
to time.



    
4



--------------------------------------------------------------------------------



(u)   “Plan Year” means a fiscal year of the Company beginning on or after
September 27, 2015, and each successive fiscal year thereafter.


(v)    “Section 409A Standards” means the applicable requirements and standards
for nonqualified deferred compensation plans established by Code Section 409A.


(w)    “Separation From Service” means, with respect to a Participant, a
“separation from service” as defined in accordance with the Section 409A
Standards, including Treasury Regulation §1.409A-1(h), and shall include, for
the avoidance of doubt, as a “separation from service” as a result of a
Participant’s disability. The Committee may, but need not, elect in writing,
subject to the applicable limitations under the Section 409A Standards, any of
the special elective rules prescribed in §1.409A-1(h) for purposes of
determining whether a Separation From Service has occurred. Any such written
election will be deemed to be part of the Plan.


(x)    “Specified Employee” has the meaning given in Code Section
409A(a)(2)(B)(i).


ARTICLE 3
Participation


3.1    Commencement of Participation. An Eligible Participant will become a
Participant by filing an election form in accordance with the provisions of
Section 4.1.


3.2    Duration of Participation. A Participant will remain a Participant until
he or she has received all payments to which he or she is entitled under the
terms of the Plan.


3.3 Determination of Eligible Participants. The Board of Directors or the
Compensation Committee shall determine Eligible Participants under the Plan from
time to time in its sole and absolute discretion.


ARTICLE 4
Elections and Accounts


4.1    Deferral Election. Prior to the beginning of each Plan Year, each
Eligible Participant may elect in writing, in the manner and on the form
prescribed by the Committee, to defer settlement of all or a portion of the
Eligible Participant’s Eligible Equity Award that will or may be granted in the
following Plan Year and have the deferred amount credited, as Deferred

    
5



--------------------------------------------------------------------------------



DSUs, to a Deferred DSU Account pursuant to Section 4.3. A Participant’s
deferral election for a Plan Year will become irrevocable on the day preceding
the first day of the Plan Year. Notwithstanding the foregoing, Participants may
make a deferral election (i) in the thirty (30) days following the Plan’s
Effective Date with respect Eligible Equity Awards to be issued in Plan Year
beginning on September 27, 2015 and (ii) make, prior to October 31, 2015, a
one-time election to deferred Eligible Equity Awards issued prior to September
17, 2015 with respect to amounts thereof vesting on or after November 1, 2016.


4.2    Deemed Non-Election. If a Participant fails to make a timely deferral
election in accordance with Section 4.1 for a Plan Year, the Participant will be
deemed to have elected not to defer any portion of his Eligible Equity Award for
the Plan Year.


4.3     Deferred DSU Account. A Deferred DSU Account will be established for any
Participant who makes an election described in Section 4.1 for any Plan Year.
For each Plan Year for which a Participant makes an election described in
Section 4.1 with respect to all or a portion of his or her Eligible Equity
Award, the Participant’s Deferred DSU Account will be credited with a number of
Deferred DSUs equal to the number of shares subject to the Eligible Equity Award
that otherwise would been settled if the Participant had not made a deferral
election described in Section 4.1.


4.4    Dividend Equivalent. Unless otherwise determined by the Committee, if
dividends are paid or distributed with respect to the Company’s Stock and to the
extent that an Eligible Equity Award that has been deferred in accordance with
Section 4.1, then the Participant shall have dividend equivalents (the “Dividend
Equivalents”) credited to his or her Deferred DSU Account in an amount equal in
value to the amount of the dividend or property distributed on a single share of
Company Stock, multiplied by the number of Deferred DSU’s credited to the
Participant’s Deferred DSU account as of the record date for such dividend or
distribution.


4.5   Account Records. Participants will be able to access records of their
Deferred DSU Account balances online or telephonically through the appropriate
record keeper.


ARTICLE 5
Payment of Deferred Amounts


5.1       Timing of Payment of Deferred DSU Accounts. Upon a Payment Event, the
total number of vested Deferred DSUs and Dividend Equivalents, if any, credited
to the Participant’s Deferred DSU Account will be settled in a lump sum in
shares of Company Stock

    
6



--------------------------------------------------------------------------------



(with one share of Company Stock payable for each whole Deferred DSU and
associated Dividend Equivalents) on the earliest of:


(a)
As soon as reasonably practicable after the Participant’s death;



(b)
If so elected by a Participant in an election form, if the Payment Event is a
Separation From Service, plus, if applicable, the elected number of years
following separation, and subject to Section 5.2 below, on the first Permissible
Trading Day that occurs on or after the date of the Participant’s Separation
From Service, plus, if applicable, the elected number of years following
separation, and in any event prior to the end of the calendar year in which such
Separation From Service occurs, plus, if applicable, the elected number of years
following separation, even if there has been no Permissible Trading Day during
such year; or



(c)
Such other time that may be elected in accordance with Treasury Regulation
1.409A-2(b)(1).



(d)
If the Payment Event is a Change of Control, immediately prior to the closing of
a transaction that constitutes a Change of Control.



5.2    Delay For Specified Employees. Notwithstanding section 5.1, in the event
that (a) the Payment Event is a Separation From Service (assuming no additional
number of years following separation was elected as a Payment Event by the
Participant at the time of deferral), and (b) a Participant is a Specified
Employee at the time of his Separation From Service, then any vested Deferred
DSUs that would otherwise have been settled during the six-month period
following such Participant’s Separation From Service, shall instead be settled
on the six-month anniversary of such Participant’s Separation From Service.


5.3     Designation of Beneficiary. A Participant may designate a Beneficiary or
Beneficiaries under the Plan to receive payment of the Participant’s Accounts
upon the Participant’s death by submitting a completed Beneficiary designation
to the Committee’s designated record keeper, in the form and manner prescribed
by the Committee or its designee, before the Participant’s death. If the
Participant fails to designate a Beneficiary, or if no designated Beneficiary
survives the Participant, the Participant’s Beneficiary will be the
Participant’s estate.



    
7



--------------------------------------------------------------------------------



5.4    Unvested Deferred DSUs. The extent to which Deferred DSUs are vested will
be determined by the terms of the EIP and the governing award agreement for the
Eligible Equity Award.

    
8



--------------------------------------------------------------------------------







ARTICLE 6
Nature of Claims for Benefit Payments


6.1    Obligation of the Company. The Company will establish on its books a
liability with respect to its obligations for benefits payable under the Plan to
Participants and their Beneficiaries.


6.2    Participants’ Rights Unsecured. The Plan is unfunded. The right of any
Participant to receive payment of deferred amounts under the provisions of the
Plan will be an unsecured claim against the general assets of the Company. The
maintenance of individual Participant Accounts is for bookkeeping purposes only.
The Company is not obligated to acquire, segregate, or set aside, in trust or
otherwise, any assets of any kind for the discharge of its obligations under the
Plan, nor will any Participant have any property rights in any particular assets
held by the Company, whether or not held for the purpose of funding the
Company’s obligations under the Plan.


ARTICLE 7
Administration


7.1    Plan Administrator. The Committee will be the administrator of the Plan
and will have full discretionary power and authority to administer the Plan in
all of its details.


7.2    Powers of the Committee as Administrator. The Committee’s powers as
administrator of the Plan will include, but will not be limited to, the
following discretionary authority, in addition to all powers and authority
provided elsewhere in the Plan:


(a)    to make and enforce such rules, regulations, and procedures, consistent
with the terms of the Plan, as the Committee deems necessary or proper for the
efficient administration of the Plan;


(b)    to interpret the terms and provisions of the Plan and to decide any and
all questions arising under the Plan, including, without limitation, the right
to remedy possible ambiguities, inconsistencies, or omissions by a general rule
or particular decision;



    
9



--------------------------------------------------------------------------------



(c)    to determine the amounts to be distributed to any Participant or
Beneficiary in accordance with the terms of the Plan and determine the person or
persons to whom such amounts will be distributed;


(d)    to allocate or delegate its powers to other persons; and


(e)    to appoint persons to carry out administrative and recordkeeping
functions with respect to the Plan.


7.3    Finality of Committee Determinations. Determinations by the Committee and
any interpretation, rule, or decision adopted by the Committee under the Plan,
or in carrying out or administering the Plan, will be final and binding for all
purposes and upon all interested persons in the absence of clear and convincing
evidence that the determination or interpretation was made arbitrarily or
capriciously.


7.4    Claims Procedures. Any person making a claim for benefits under the Plan
must submit the claim in writing to the Committee or its designee. If the
Committee or its designee denies the claim in whole or in part, it will issue to
the claimant a written notice explaining the reasons for the denial (with
specific reference to the Plan provisions on which the denial is based) and
identifying any additional information or documentation that might enable the
claimant to perfect the claim. The claimant may, within 60 days of receiving a
written notice of denial, submit a written request for reconsideration to the
Committee or its designee, together with a written explanation of the basis for
the request. The Committee or its designee will consider any such request and
will provide the claimant with a written decision, which will include a written
explanation of the reasons for the decision (with reference to the specific Plan
provisions on which the decision is based). All interpretations, determinations,
and decisions of the Committee with respect to any claim will be final and
conclusive in the absence of clear and convincing evidence that the
interpretation, determination, or decision was made arbitrarily or capriciously.


7.5    Indemnification. The Company agrees to indemnify and hold harmless any
member of the Committee, any employee or former employee to whom the Committee
delegates or allocates any of the Committee’s responsibilities under the Plan,
and any employee or former employee who has been asked to assist the Committee
in any way (together, the “indemnified persons”) against any liability
(including, without limitation, payment of attorney’s fees) that the indemnified
person may incur as a result of the discharge of his or her duties and
responsibilities in good faith under the Plan.

    
10



--------------------------------------------------------------------------------





7.6    Right to Suspend Benefits and Correct Errors. To the extent consistent
with the Section 409A Standards, the Committee or its designee may delay any
payment until satisfied as to the correctness of the payment or the person to
receive the payment or to allow filing in any court of competent jurisdiction
for a legal determination of the benefits to be paid and the person to receive
them. The Committee specifically reserves the right to correct errors of every
sort, and each Participant hereby agrees, on his own behalf and on behalf of any
Beneficiary, to any method of error correction specified by the Committee or its
designee. The Committee is authorized to recover any payment made in error.


7.7    Incapacity. If the Committee or its designee determines that any person
entitled to benefits under the Plan is a minor, an incompetent person, or other
person incapable of providing a valid receipt, then any payment due to that
person may be paid for the benefit of that person to the person’s spouse,
parent, or other party providing or reasonably appearing to provide for the care
of that person, unless a duly qualified guardian or other legal representative
has been appointed, in which case payment will be made to that guardian or legal
representative.


7.8    Legal Holidays. If any day on (or on or before) which action under the
Plan must be taken falls on a Saturday, Sunday, or legal holiday, that action
may be taken on (or on or before) the next succeeding day that is not a
Saturday, Sunday, or legal holiday; provided that this Section 7.8 does not
permit any action that must be taken in one calendar year to be taken in any
subsequent calendar year.


ARTICLE 8
Amendment or Termination of the Plan


The Company expects to continue the Plan in effect, but it reserves the right to
amend the Plan, by action of the Board of Directors or its designee, in any
respect at any time (retroactively if the Company so provides) and to terminate
the Plan; provided, however, that no amendment or action may, without the
consent of the affected Participant, reduce the Account of a Participant. Any
amendment or termination will be set forth in a written instrument and signed by
a duly authorized representative of the Company. In the event of an amendment or
termination of the Plan, a Participant’s benefits will not be less than the
amount credited to the Participant’s Accounts immediately prior to the amendment
or termination.







    
11



--------------------------------------------------------------------------------



ARTICLE 9
Miscellaneous


9.1    No Assignment or Alienation. No payee may assign any payment due him
under the Plan. No benefits at any time payable under the Plan will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
attachment, garnishment, levy, execution, or other legal or equitable process or
encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, or
otherwise encumber any Plan benefit, whether payable presently or in the future,
will be void.


9.2    Limitation of Rights. Neither the establishment nor amendment of the
Plan, nor the payment of any benefits, will be construed as giving any
individual any legal or equitable right against the Company, the Committee, or
any Trustee. In no event will the Plan be deemed to constitute a contract
between any individual and the Company, the Committee, or any Trustee.


9.3    Receipt and Release. Any payment of a benefit under the Plan to any
Participant or Beneficiary will be in full satisfaction of all claims with
respect to the benefit under the Plan against the Company and the Committee.


9.4    No Effect on Future Service. Nothing in the Plan, nor any action taken
under the Plan, shall be construed as giving any Participant a right to continue
in service to the Company or any of its Affiliates as an employee, director or
non-employee consultant.


9.5    Severability.     If any provision of the Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
will remain fully enforceable.


9.6    Successor Company. In the event of the dissolution, sale, merger,
consolidation, or reorganization of the Company, provision may be made by which
a successor to all or a major portion of the Company will have all of the
powers, duties, and responsibilities of the Company under the Plan.


9.7    Headings and Subheadings. Headings and subheadings are inserted for
convenience only and are not to be considered in the construction of the
provisions of the Plan.



    
12



--------------------------------------------------------------------------------



9.8    Governing Law. To the extent not preempted by federal law, the Plan will
be governed by, and construed and administered in accordance with, the laws of
the Commonwealth of Massachusetts.


ARTICLE 10
Rules of Construction


10.1    Rules of Construction. The following rules of construction will govern
in interpreting the Plan:


(a)    Words used in the masculine gender will be construed to include the
feminine gender, where appropriate, and vice versa.


(b)    Words used in the singular will be construed to include the plural, where
appropriate, and vice versa.


(c)    If any provision of the Plan is held to be illegal or invalid for any
reason, that provision will be deemed to be null and void, but the invalidation
of that provision will not otherwise impair or affect the Plan.    


(d)    The Plan is intended to comply with Code Section 409A, and it will be
construed and administered accordingly. The provisions of the Plan and all
deferral elections under Plan will be effected, construed, interpreted, and
applied in a manner consistent with Section 409A Standards. To the extent that
any terms of the Plan or a deferral election would subject any Participant to
gross income inclusion, interest, or additional tax pursuant to Code Section
409A, those terms are to that extent superseded by such Code Section.









    
13

